                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

KENYATTA MITCHELL, as administrator of )
the Estate of Jeff Tyson.              )
                                       )
                          Plaintiff,   )
                                       )
                       v.              )                 No. 1:18-cv-00232-SEB-TAB
                                       )
CITY OF INDIANAPOLIS, et al.           )
                                       )
                          Defendants.  )

                           ORDER ON PENDING MOTIONS

       Now before the Court is Defendants’ Motion for Summary Judgment [Dkt. No.

41]. 1 Plaintiff Kenyatta Mitchell, as Administrator for the Estate of Jeff Tyson, brings

this action against Defendants Henry Nunez, Ha’Le Rapier, Nicholas Wroblewski, Justin

Keehn, all officers with the Indianapolis Metropolitan Police Department (“IMPD”)

(collectively, “the Officers”), and the City of Indianapolis (“the City”), pursuant to 42

U.S.C. § 1983, alleging that Defendants violated Mr. Tyson’s rights guaranteed by the

Fourth and Fourteenth Amendments to the United States Constitution. Plaintiff also

alleges state law wrongful death/battery, unreasonable seizure, and excessive force claims

against Defendants. For the reasons detailed below, we GRANT Defendants’ Motion.




1
  On July 9, 2019, Plaintiff filed a Motion for Leave to File Surreply to address new evidence
raised in Defendants’ reply in support of their summary judgment motion. Plaintiff’s motion is
hereby GRANTED, but the Court will consider only those portions of the surreply which address
new evidence. Defendants filed their Motion to Exclude Expert Testimony [Dkt. 55] on May 31,
2019. Because the testimony does not affect our determination on summary judgment, that
motion is DENIED AS MOOT.
                                              1
                                   Factual Background

July 21, 2016 Report of Possible Theft from Vehicle

       On the early evening of July 21, 2016, at approximately 6:34 p.m., Defendant

Henry Nunez, an officer with the IMPD, while on duty on the northwest side of

Indianapolis, Indiana, was dispatched to the area of 8600 Michigan Road to respond to a

report of shots fired. When he and another IMPD officer arrived at the scene, they

checked the area but saw no one in distress, based on which they took no further action.

       Approximately twenty minutes later, at 6:53 p.m., Officer Nunez was dispatched

to respond to a reported theft from a vehicle at 8640 Michigan Road—the same general

area where the officers had initially responded to the “shots fired” report. After arriving

at the scene, Officer Nunez spoke with the complainant, who, according to Officer

Nunez, was a man known to the IMPD who in past law enforcement investigations had

“always [been] helpful” to them. Nunez Dep. at 15. The complainant stated that he had

seen someone “possibly steal something from a vehicle” and that he had taken pictures

and a video of the incident. Id. at 14. The complainant said that he had observed a 1998

white Oldsmobile vehicle with license plate LE5369 pull into the Steak ‘n Shake parking

lot approximately 50 to 100 feet away from where he was parked and stop beside a 2002

black Chevrolet Trailblazer. Dkt. 58-5 (July 21, 2017 Police Report) at 4. Two black

men exited the Oldsmobile, walked to the driver’s side of the Trailblazer, and broke the

car window before fleeing. The first man was described as heavy set, approximately 6’2”

with braided hair, a hat, and possibly wearing a gray t-shirt. The second man was



                                             2
approximately 180 pounds, had curly hair, and wore black clothing. The complainant

stated that one of the suspects carried a black handgun. Id.

       While at the scene, Officer Nunez viewed the video and pictures taken by the

complainant and determined that “it appeared it was a handgun stolen from the vehicle.”

Nunez Dep. at 16. A license plate check of the suspect’s vehicle came back as a white

Oldsmobile registered to a Dominque Tyson. Dkt. 58-5. Thereafter, after additional

IMPD officers arrived at the scene to handle the investigation, Officer Nunez was sent to

patrol the area in search of the suspect vehicle. At the time Officer Nunez departed the

scene, Officer Nunez believed, based on the complainant’s report as well as his own

review of the complainant’s video and photographs, that the occupant(s) of the white

Oldsmobile were in possession of a stolen firearm. Nunez Dep. at 16–17. Officer Nunez

had left the scene prior to any contact with the victim of the break in. In addition, he did

not review the police report at any point before July 25, 2016. Id. at 17–18.

       Later that same evening, at approximately 8:32 p.m., following Officer Nunez’s

departure from the scene, two other IMPD officers contacted the owner of the

Trailblazer, Darryan Whorton, to inform him of the incident and to inquire as to why the

vehicle had been left in the parking lot. Dkt. 58-5 at 5. Mr. Whorton reported that he had

been the victim of a robbery a few hours earlier when two black males in a red Camaro

approached him as he was parked in the Steak ‘n Shake parking lot, located at 8640 N.

Michigan Road. Id. According to Mr. Whorton, the two men exited their vehicle,

brandished a firearm, and demanded all his money. Mr. Whorton gave them $50.00 and

then fled on foot from the suspects, abandoning his vehicle in the parking lot. Id. The

                                              3
suspects shot the rear tire on the driver’s side of Mr. Whorton’s vehicle and chased him

until he entered a Denny’s restaurant. Id. Mr. Whorton described his assailants, saying

that the first suspect wore dreadlocks, was approximately 6’2” and 225 to 250 pounds,

and was dressed in black, and the second suspect was tall and skinny and was wearing a

red shirt and red pants. Id. There is nothing in the police report indicating whether Mr.

Whorton had reported that he kept a firearm in his Trailblazer, or that a firearm had been

stolen from his vehicle. There was also no firearm listed in the “Incident Property”

section of the police report to indicate that a firearm was stolen.

       There is no evidence that IMPD officers contacted Dominque Tyson, the

registered owner of the white Oldsmobile vehicle, as part of the investigation into the

reported theft and/or robbery. Mrs. Tyson testified that she recalls that, at the time of the

alleged theft and robbery, she and her husband, Jeff Tyson, were both at home and the

white Oldsmobile was parked outside the apartment they shared. Tyson Aff. ¶ 5. Mr.

Tyson was a black male, approximately 6’4” tall, and wore his hair in dreadlocks during

July 2016. According to Mrs. Tyson, her husband has a medium build, was not heavy-

set, had not worn braided hair since 2011, did not wear hats because they did not fit well

over his dreadlocks, and always wore tank tops— not t-shirts—in July. 2 Id.

Officer Nunez Identifies the White Oldsmobile on July 25, 2016


2
  Whether Mr. Tyson ever wore t-shirts in July is vigorously disputed between the parties.
Plaintiff argues that Mrs. Tyson, because she was Mr. Tyson’s wife, would know best regarding
this detail. In response, Defendants have submitted court records from Mr. Tyson’s July 24,
2004 conviction for armed robbery revealing that he was wearing a t-shirt when he committed
the crime. So, maybe he did, or maybe he didn’t. We make no attempt to resolve this issue
because we have no need to, despite the impassioned arguments of counsel.
                                              4
       A few days later, during the early evening of July 25, 2016, Jeff and Dominque

Tyson decided to drive to the Popeye’s Chicken located near the intersection of Michigan

Road and 86th Street to pick up dinner before they had planned to celebrate Mrs. Tyson’s

thirtieth birthday the next day. Tyson Dep. at 38–39, 41. Mr. Tyson drove the white

Oldsmobile bearing license plate LE5369 that was registered to Mrs. Tyson – the same

vehicle that was reportedly involved in the July 21 incident. Mrs. Tyson was the front

seat passenger. Id. at 39–40. As they drove away from the restaurant to return to their

apartment with the food they had purchased at Popeye’s Chicken, the Tysons noticed a

police car in their rearview mirror. Id. at 42.

       Officer Nunez had been assigned that night to patrol the northwest side of

Indianapolis along with Defendant IMPD Officer Ha’Le Rapier. In the early evening,

the officers were in their patrol car travelling northbound on Michigan Road, near the

intersection of Michigan and 86th Street. As they approached the intersection, Officer

Nunez observed a white Oldsmobile traveling southbound on Michigan Road. Id. at 12.

Officer Nunez testified that he was able to see the driver and wanted to get a clear view

of the vehicle’s license plate to determine whether it matched the license plate of the

vehicle reportedly involved in the firearm theft the previous week, so he maneuvered the

patrol car to proceed southbound in order to follow behind the Oldsmobile. Id. at 13.

After following the Oldsmobile for approximately one mile, Officer Nunez was able to

read the license plate and determine it was a match to the suspect vehicle. Id. at 22.

       Officer Nunez explained this finding to Officer Rapier, who attempted to call

another IMPD officer who also had responded to the July 21 theft call for any updates on

                                              5
the investigation of the incident, but she was unable to reach that officer. Id. Officer

Nunez then radioed a report that he was following a vehicle which he believed had

recently been involved in a firearm theft and was requesting backup assistance. Id. at 11,

22–23. At the time Officer Nunez identified the vehicle, no warrants had been issued for

either Jeff or Dominque Tyson or for the white Oldsmobile with license plate LE5369.

         Defendants Nicholas Wroblewski and Justin Keehn, both IMPD officers,

responded that they were available to assist and provided their locations. The white

Oldsmobile was by then driving toward where Officers Wroblewski and Keehn were

located, so Officer Nunez decided to wait to stop the car until he and Officer Rapier were

closer to their backup. When the suspect vehicle turned onto 71st Street, Officer Keehn

turned behind Officer Nunez and began following both Nunez and the Oldsmobile. Id. at

23–24.

Defendants’ Account of Gas Station Traffic Stop

         Shortly thereafter, the Oldsmobile turned left into a Marathon gas station located

at the southeast corner of 71st Street and Georgetown Road and parked at one of the gas

pumps. Id. at 24–25. Officer Nunez activated the emergency lights on his vehicle to

effect a traffic stop on the Oldsmobile. Id. at 24. Officer Nunez testified that the basis

for the traffic stop was both to investigate whether the driver was the suspect from the

theft of the handgun and also because the driver had committed a traffic infraction by

signaling as he turned into the gas station rather than signaling at least 200 feet in

advance of the turn. Id. at 28. Officer Keehn also activated the lights on his police car to

assist in the traffic stop.

                                               6
       There is some dispute regarding some of the following events: According to

Defendants, Officers Nunez and Rapier, having stopped the white Oldsmobile, got out of

their patrol car and approached the passenger side of the suspect vehicle. Id. at 34. The

windows of the Oldsmobile had a dark tint, making it difficult to see inside the car.

When Officer Rapier arrived, she stood beside the front passenger window and ordered

the driver, Mr. Tyson, to roll down the window and produce his license and registration.

Mr. Tyson refused to comply. Rapier Dep. at 17; 32. Officer Rapier recalls that Officer

Nunez then informed Mr. Tyson that he had been stopped for failing to properly signal

before turning. Id. at 32.

       Officer Keehn next approached the driver’s side of the suspect vehicle. Keehn

Dep. at 29. Officer Nunez recalls instructing Officer Keehn to keep his distance as he

approached, emphasizing that there could be a weapon inside the vehicle. Nunez Dep. at

35. Officer Keehn instructed Mr. Tyson to lower his window so that they could talk and

tried to communicate that the stop was “not that big of a deal.” Keehn Dep. at 30.

Officer Rapier also attempted to calm the Tysons, reassuring them that nothing was going

to happen if they exited the vehicle and complied with the officers’ commands. Rapier

Dep. at 28. When Officer Keehn reached the driver side door, he testified that Mr. Tyson

“rolled his window down like maybe half an inch and told [Keehn], FU.” Keehn Dep. at

30. Officer Keehn told Mr. Tyson “sir [,] get out of the car … in a nice way.” Dkt. 58-11

at 4. Neither of the Tysons exited the car despite the officers’ instructions to do so.

       Officer Wroblewski then radioed their supervisor, Sgt. Daniel Kistner, reporting

that the Tysons had barricaded themselves inside the vehicle, meaning that the vehicle

                                              7
doors were locked with its windows closed and the occupants were refusing to exit the

vehicle or comply with commands. Wroblewski Dep. at 27–30; Nunez Dep. at 42. The

IMPD’s standard “go-to procedure” in such situations “is to call for a supervisor and

follow their instructions.” Nunez Dep. at 39. Sgt. Kistner advised that he was “clear”

(meaning he understood the radioed report) and was “en route.” Id. at 40.

       According to Officer Nunez, Mr. Tyson became increasingly angry during this

period and began yelling loudly that the officers were “motherfuckers” and “racist cops

that were going to kill him.” Nunez Dep. at 35–36. Mr. Tyson repeatedly ordered the

officers to “get away” from his car and screamed to onlookers present at the gas station,

“Hey, they’re trying to kill me.” Id. at 36. Officer Rapier attempted to de-escalate the

situation by referencing the fact that she, like Mr. Tyson, was black, but the statement

reportedly seemed to have the opposite effect, and things became “suddenly a lot more

erratic, a lot more yelling, a lot more forceful.” Id. at 36, 40. As Mr. Tyson continued

yelling, Officer Keehn “just wanted him to get out of the car so [they] could talk to him

about the investigation about … the theft of the gun.” Keehn Dep. at 31.

       The situation intensified, and Officer Nunez recalls becoming concerned that Mr.

Tyson might exit the vehicle and attempt to fight the officers, so he changed positions to

join Officer Keehn at the driver’s side of the vehicle. Id. at 36. Mr. Tyson’s had placed

his hands up against the ceiling of the vehicle, but Officer Nunez observed him drop his

hands to the steering well and begin looking between his legs and behaving in a manner

“consistent with having something there.” Id. at 43. Officer Nunez testified that he

continued to be concerned that Mr. Tyson was going to retrieve a weapon because he had

                                             8
reason to think there was one located inside the vehicle. When Mr. Tyson’s hands

dropped to his lap, they were so low that Officer Nunez worried that he would be unable

to safely or adequately respond if Mr. Tyson did reach for a weapon. According to

Officer Nunez, “that necessitated the escalation” of the situation by the police. Id.

       Officer Nunez briefly consulted with Officer Wroblewski to formulate a plan to

regain control of the confrontation, given that Mr. Tyson was failing to comply with the

officers’ orders. Id. at 37. Like Officer Nunez, Officer Wroblewski was also concerned

about the escalation of Mr. Tyson’s behavior and believed if they waited too long to act,

Mr. Tyson would have an opportunity to use force against them. Wroblewski Dep. at 56.

Officer Wroblewski determined that because Mr. Tyson was “actively causing such a

ruckus and being very unpredictable and unstable,” the officers could not wait to act for

Sgt. Kistner’s arrival or for SWAT officers to respond to the scene. Id.

       Officer Wroblewski approached the driver’s side of the vehicle and informed Mr.

Tyson that if he did not lower his window, it was going to be broken. Wroblewski Aff.

¶ 16. Officer Wroblewski believed the window needed to be lowered because, with the

dark tint on the windows, they were having difficulty observing what was occurring

inside the vehicle. Id. When Mr. Tyson again did not lower his window and continued

yelling at the officers, Officer Wroblewski used a window punch to break the front

driver’s side window of the vehicle. Wroblewski Dep. at 35; Keehn Dep. at 33. The

window did not shatter initially because the tint film was holding it together in one piece,

so Officer Keehn used his flashlight to break out the remainder of the window. Keehn

Dep. at 33–34. Mr. Tyson was screaming hysterically, shouting, “Oh my God!” Dkt. 58-

                                             9
11 at 5. According to Officer Wroblewski’s initial statement, Mr. Tyson’s hands were

raised upward at this point. Dkt. 58-12 at 3.

       Once the window was broken, Officer Keehn observed Mr. Tyson reach under the

seat. Concerned that Mr. Tyson was reaching for a firearm, Officer Keehn bladed his

body away from Mr. Tyson and attempted to unlock the door with his left hand so that he

could open it and remove Mr. Tyson from the vehicle. He was unable to accomplish this

extraction, however, because Mr. Tyson kept trying to grab Officer Keehn’s hand and

pull him inside the car. At this point, Officer Keehn was holding his weapon down by his

legs to keep it away from Mr. Tyson. When Mr. Tyson saw Officer Keehn’s firearm, “he

was like FU. Put your F’ing gun away. F the police. I’m not getting out of the car.” Id.

at 34. A cellphone video taken by a bystander at the gas station captured Mr. Tyson

yelling, “Bitch! Put your gun up!” Dkt. 42-11 at 00:26–00:28.

       Following Mr. Tyson’s attempt to pull Officer Keehn’s hand inside the vehicle,

Officer Wroblewski announced to the other officers that he was going to use the pepper

ball gun 3 in an attempt to force Mr. Tyson out of the vehicle. Officer Wroblewski

testified that the pepper ball gun was the “best choice” to contain the situation because he

did not believe he was able to reach inside the vehicle to apprehend Mr. Tyson, nor did

he believe he could effectively use a taser or OC (pepper) spray to apprehend him

because not enough of Mr. Tyson’s body was exposed for the taser to achieve

neuromuscular incapacitation and the OC spray could have incapacitated not only Mr.


3
  The pepper ball gun shoots projectiles that, on impact, emit a powder that has an effect similar
to pepper spray.
                                                10
Tyson, but also would hit any of the officers near him at the time. Wroblewski Dep. at

49–51; Wroblewski Aff. ¶¶ 25–27. Officer Wroblewski believed the pepper ball gun was

a superior option under the circumstances because it had effects similar to OC spray, but

allowed him to stand at a distance when he deployed the weapon, while at the same time

permitting his zone partner to maintain lethal cover. Wroblewski Aff. ¶¶ 28–29.

       Officer Keehn recalls that, while Officer Wroblewski retrieved the pepper ball gun

from the trunk of his police car, Officer Keehn again ordered Mr. Tyson to exit the

vehicle and warned him that he would be shot with a pepper ball gun if he refused to

comply. Keehn Dep. at 50, 52. Mr. Tyson remained in the vehicle and Officer Nunez

then instructed Officer Keehn to “holster up [his weapon], back up.” Dkt. 58-11 at 5.

Officer Rapier also backed away from the car at this point. Rapier Dep. at 21.

       As Officer Wroblewski approached the vehicle with the pepper ball gun, Mr.

Tyson stated, “I did not do shit.” Wroblewski Aff. ¶ 33. Officer Wroblewski then

ordered Mr. Tyson to “get out of the car right now,” and Mr. Tyson responded “Nope.

No. No.” Id. ¶¶ 34–35. Officers Nunez, Rapier, and Keehn all retreated from the vehicle

and Officer Wroblewski fired three pepper balls at Mr. Tyson, which he believes struck

Mr. Tyson in the chest. Id. ¶¶ 36–37; Nunez Dep. at 46; Keehn Dep. at 37–39; Rapier

Dep. at 21. At the time he deployed the pepper ball gun, Officer Wroblewski believed

Mr. Tyson was the only occupant of the vehicle. Wroblewski Aff. ¶ 38. He then ordered

Mr. Tyson to “get out of the car” and to “get out of the car, now.” Id. ¶ 39.

       Mr. Tyson again did not comply with the officer’s order and instead put the

vehicle in drive and accelerated away quickly from the gas pump, speeding through the

                                            11
gas station parking lot, and onto the road. Id. ¶¶ 39, 42. At some point after the pepper

balls were deployed and before the Mr. Tyson drove away from the gas station, Mrs.

Tyson jumped, or fell out, of the vehicle. Keehn Dep. at 77; Breedlove Aff. ¶ 20. As

Mr. Tyson drove away, Officer Wroblewski fired approximately six additional pepper

ball rounds at him. Wroblewski Aff. ¶ 45. Video footage taken from the Marathon gas

station shows that the entire incident extended over approximately four and a half

minutes. Dkt. 42-10 at 00:25–04:45.

Mrs. Tyson’s Account of Gas Station Traffic Stop

       Mrs. Tyson recalls that it was not until after she and Mr. Tyson were parked next

to the gas pump at the Marathon gas station that the officers first activated their lights and

initiated a traffic stop. Tyson Dep. at 43–44. A black female officer (Officer Rapier)

came to Mrs. Tyson’s side of the car and instructed her to lower her window. Id. at 71–

72. Multiple police officers then approached on both sides of the vehicle and

immediately ordered the Tysons to “[g]et out of the car.” Id. at 45. Mr. Tyson asked,

“[g]et out of the car for what?” Id. A male police officer responded, “Get out of the car.

Get out of the mother fucking car.” Id. Mr. Tyson responded, “No, I’m scared. No, I’m

scared.” Dkt. 43-12 at 00:19:28–00:19:38.

       Mrs. Tyson did not understand what was happening and was “in shock that there

were so many police officers surrounding the car.” Tyson Dep. at 46. She testified that

she was scared because this was, at least in her experience, unlike a normal traffic stop

where an officer would ask for identification in a respectful manner. She had been

stopped when riding with Mr. Tyson on previous occasions but never during those traffic

                                             12
stops had she been surrounded by multiple officers with guns yelling for her to get out of

the car. Id. at 48, 50.

       Neither of the Tysons exited the vehicle. Mr. Tyson asked the officers, “What did

we do? For what, for what?” Id. at 47. Officer Rapier responded, “You failed to signal.”

Id. Mr. Tyson said, “What? No, we didn’t.” Id. Consistent with what Mr. Tyson told

the police officers, Mrs. Tyson also remembers that Mr. Tyson used his turn signal before

pulling into the gas station. Id. According to Mrs. Tyson, tensions were already high at

this point in the encounter because the police officers “had guns and they were pointing

at us.” Id. at 72. None of the police officers ever mentioned the firearm theft as a reason

for the traffic stop. Exh. 43-12 at 00:18:06–00:18:15.

       Mr. Tyson then pulled out his cellphone, called his mother, and told her that he

was being pulled over for the fourth time that week. 4 He said, “I’m scared! Mama, come

and get me. I don’t know what’s going on!” Tyson Dep. at 74. In her recorded

statement following the traffic stop, Mrs. Tyson stated that the officers could see that Mr.

Tyson had a cellphone and was using it to make a call. Dkt. 43-12 at 00:16:39–00:16:46.

She said that Mr. Tyson had only a cellphone with him in the car and that she never saw a

firearm in the vehicle “at all,” but conceded that Mr. Tyson would not have told her if he

had a gun Id. at 00:16:50–00:16:57.




4
  According to Mrs. Tyson, one of those four stops occurred on July 24, 2016, when the police
stopped Mr. Tyson, questioned him, and searched the white Oldsmobile for approximately an
hour looking for weapons. He was then released without receiving a ticket. Tyson Aff. ¶ 14.
There is no indication that any of the individual defendants were involved or were otherwise
aware of such a search.
                                              13
       The officers continued yelling, “Get the fuck out. Get the fuck out of the car.” Id.

at 50. Mrs. Tyson put her hands up and started screaming, “Oh, my God. What is going

on?” Tyson Dep. at 51. At some point, the officers said they were going to break the

window of the vehicle and pull Mrs. Tyson out of the car. Id. at 48–49. Mrs. Tyson

repeatedly asked, “For what? What did we do?” Id. at 51. Mrs. Tyson continued

screaming and testified that she was scared for her life. Id. at 53.

       Mrs. Tyson next saw Officer Wroblewski come from the rear of the vehicle with

“a real big gun” and as he approached the car, he said, “I’m gonna shoot you right now if

you don’t get out of the car right now.” Id. at 50–51; Dkt. 43-12 at 00:20:38–00:20:43.

All the officers surrounded the car with their guns and Mrs. Tyson believed they were

going to shoot and kill her and Mr. Tyson while they sat in the vehicle. Tyson Dep. at

51. Mr. Tyson then leaned toward Mrs. Tyson and she saw that Officer Wroblewski was

pointing the “big ‘ole gun” at the front driver’s side window. Dkt. 43-12 at 00:19:49–

00:20:09. Mrs. Tyson heard a crash, which she thought was the window breaking, and, at

that point, grabbed the door handle and fell out of the car as Mr. Tyson drove away. Id.

at 00:20:45–00:20:52. She does not recall getting hit with a pepper ball before she fell

out of the car. Tyson Dep. at 61.

Officer Nunez Is Shot While Pursuing Mr. Tyson

       After Mr. Tyson sped through the Marathon parking lot, he turned south on

Georgetown Road. Rapier Dep. at 21. Officers Nunez and Rapier ran to their patrol car

and began pursuing Mr. Tyson. Rapier Dep. at 22. Officer Wroblewski used his radio to



                                             14
report that officers were involved in a vehicle pursuit and had headed south on

Georgetown Road. Kistner Aff. ¶ 22.

       With Officers Nunez and Rapier in pursuit, Mr. Tyson made a U-turn near the

6500 block of Georgetown Road by Lake Camelot Apartments and began traveling

northbound on Georgetown. Nunez Dep. at 49. Officer Rapier had not seen Mr. Tyson

with a firearm in his possession at any point during the traffic stop, but, as he completed

the U-turn, she saw him raise the barrel of a gun and begin firing rounds at her and

Officer Nunez. Rapier Dep. at 18, 22. Officer Rapier remembers hearing at least three

gunshots and seeing glass flying their way. Id. at 22. Officer Nunez recalls there being

“a lot of bullets very quickly” and then he was “blinded in [his] left eye for a moment and

felt blood down the back of [his] neck.” Napier Dep. at 51. He believed he had been hit

in the head and was dying. Id. He looked down and saw that he was also bleeding from

his leg. Id. at 53. Officer Napier told Officer Rapier that he had been shot and got on the

radio to report, “Control, I’ve been shot.” Rapier Dep. at 24. Fearing that Mr. Tyson

could return and continue shooting at them, Officer Nunez then drove the patrol car down

an embankment into a parking lot in a residential area. Nunez Dep. at 51. They did not

encounter Mr. Tyson again. Rapier Dep. at 25.

       After Officer Nunez parked the patrol car, Officer Rapier assisted him in assessing

his injuries and applying first aid. Once it was determined that his injuries were not life-

threatening, Officer Nunez reported on the radio that he was not seriously injured and

would wait for the ambulance to arrive. Officer Nunez was taken by ambulance to

Methodist Hospital and Officer Rapier rode with him. He was ultimately determined to

                                             15
have suffered a gunshot wound in the right ankle, a graze wound to the back of the head,

and injuries to the eye, arms, and face from glass shards. Napier Dep. at 53–54.

The Continuing Police Pursuit and Use of Deadly Force 5

       Shortly after firing shots at Officer Nunez, Mr. Tyson made another U-turn so that

he was once again proceeding southbound on Georgetown Road. Several additional

officers joined the pursuit of his vehicle as Mr. Tyson turned west onto 56th Street and

then proceeded onto I-465 South, driving at speeds of up to 110 to 120 miles per hour.

During this time period, two of the officers pursuing Mr. Tyson made separate reports

that he had fired shots at them, with one vehicle having been hit and out of the chase. As

Mr. Tyson entered I-465, officers pursuing him radioed for a SWAT team and for stop

sticks to be placed at various locations on the interstate to disable his vehicle. At this

point, Mr. Tyson was traveling at speeds of approximately 120 to 130 miles per hour.

       Mr. Tyson avoided one set of stop sticks, but hit a second set, causing the driver’s

side front tire to begin deflating. Mr. Tyson then slowed to approximately 60 miles per

hour, exited I-465, and began driving south on U.S. 31. After briefly returning to I-465

and once again exiting back onto U.S. 31, Mr. Tyson eventually reached downtown

Indianapolis driving approximately 70 miles per hour with multiple IMPD and SWAT

officers in pursuit. When the vehicle pursuit neared Washington Street and Rural Street,

Mr. Tyson slowed considerably, drove through a parking lot and entered an alley. After



5
  None of the named Defendants were personally involved in either the ensuing car chase or the
shooting death of Mr. Tyson. Accordingly, we have summarized these facts only to the extent
relevant to the issues presented in this case.
                                              16
exiting the alley, Mr. Tyson drove south on Rural Street, east on Meredith Avenue, north

on Oxford Street, and west on Newton Street. The chase ended when Mr. Tyson’s car hit

a telephone pole on the south side of Newton Street.

       According to the police report, Mr. Tyson then began shooting at the officers

through the passenger window of his vehicle. In all, sixteen officers used deadly force

against Mr. Tyson, returning fire in two separate volleys. Mr. Tyson ultimately died at

the scene from his gunshot wounds.

July 26, 2016 Interview with Darryan Whorton

       On July 26, 2015, the day after Mr. Tyson was killed, Mr. Whorton called the

IMPD and asked to speak with an officer regarding the July 21, 2016 robbery that he had

previously reported. He was transferred to Detective Steve Scheid who took his recorded

statement. During the July 26 interview, Mr. Whorton stated that, on July 21, 2016, he

was stopped at the traffic light at 86th Street and Michigan Road in the lane second from

left when a man exited the driver’s side of a tan-colored car in the left-hand turn lane.

The man carried a black gun and said, “gimme everything you got before I blast you.”

Dkt. 60-2 at 00:05:05–00:05:08. After Mr. Whorton gave the man the money he had, the

man shot the tire of Mr. Wharton’s Traiblazer. Mr. Whorton drove into the Steak ‘n

Shake parking lot, parked his car, and traveled on foot to the White Castle parking lot

with the two men in pursuit. The men only stopped following Mr. Whorton when he ran

to a Denny’s restaurant further down the road.

       Mr. Whorton told Detective Scheid that he knew the man who robbed him as well

as the passenger in that car. He said he believed the man with the gun was named Jeff

                                             17
Tyson and that he knew the other man was Tyler Mitchell. Id. at 00:05:08–00:05:33.

Mr. Wharton stated that he knew Mr. Mitchell from high school and that Mr. Mitchell

had previously introduced him to Mr. Tyson, who was Mr. Mitchell’s brother. Id. at

00:05:40–00:05:49. Mr. Wharton said that he had previously had a “beef” with Mr.

Mitchell over “girls” but that their issues had never involved the police. Detective Scheid

showed Mr. Whorton a photo array and Mr. Wharton identified Mr. Tyson as the

individual who robbed him on July 21, 2016. Scheid Aff. ¶ 11; Dkt. 60-3.

       According to Mr. Whorton, he gave the men $450.00 while stopped at the

intersection but had nothing else taken from his person or vehicle. Although a witness

reported that a firearm had later been stolen from Mr. Whorton’s Trailblazer as it sat in

the Steak ‘n Shake parking lot, Mr. Whorton denied this in his taped statement to police,

stating that he had not been in possession of a firearm on July 21, 2016 and had not had a

firearm stolen from his vehicle that day. Dkt. 60-3 at 00:07:47–00:08:06. Mr. Whorton

stated that he had no knowledge that Mr. Tyson was involved in a police action shooting

the previous evening or that he had been killed. Id. at 00:10:40–00:11:44.

       Following this interview, Detective Scheid updated the July 21, 2016 police report

regarding the reported theft from a vehicle to add Jeff Tyson as a suspect in the reported

robbery and to clear out the charges because Mr. Tyson was dead and the robbery

incident did not require further investigation. Scheid Aff. ¶ 15; Dkt. 58-7.

The Instant Litigation

       On January 24, 2018, Plaintiff filed a Complaint for Damages in Marion Superior

Court alleging, inter alia, that unidentified officers employed by the City of Indianapolis

                                            18
used excessive force when attempting to seize Mr. Tyson on July 25, 2016, in violation of

Mr. Tyson’s constitutional rights. Defendants timely removed the case to this court on

January 26, 2018.

       Plaintiff amended her complaint on August 14, 2018 to specifically identify the

Defendant officers and add claims against them under § 1983 for false arrest,

unreasonable seizure, and excessive force (Counts I and II) as well as state law claims of

unreasonable seizure, excessive force, and wrongful death/battery (Count III) against the

City. On August 6, 2019, the Court granted Plaintiff’s Motion for Leave to File Second

Amended Complaint in order to correct the spelling of Defendant Wroblewski’s name.

       Now pending before the Court is Defendants’ Motion for Summary Judgment

[Dkt. 41].

                                      Legal Analysis

I.     Summary Judgment Standard
       Summary judgment is appropriate where there are no genuine disputes of material

fact and the movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a);

Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986). A court must grant a motion for

summary judgment if it appears that no reasonable trier of fact could find in favor of the

nonmovant on the basis of the designated admissible evidence. Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 247–48 (1986). We neither weigh the evidence nor evaluate

the credibility of witnesses, id. at 255, but view the facts and the reasonable inferences

flowing from them in the light most favorable to the nonmovant. McConnell v. McKillip,

573 F. Supp. 2d 1090, 1097 (S.D. Ind. 2008).

                                             19
II.    Discussion

       A.     Federal Claims

       In this lawsuit, Plaintiff claims that Officers Nunez, Rapier, Keehn, and

Wroblewski seized Mr. Tyson without a warrant and without reasonable suspicion that he

had committed a crime, arrested him without probable cause, and used unreasonable

force against him, all in violation of his Fourth Amendment rights. In their motion for

summary judgment, the Officers contend that they are entitled to qualified immunity with

respect to each of these claims.

              1.     Qualified Immunity Standard

       “Qualified immunity shields government officials from civil damages liability

unless the official violated a statutory or constitutional right that was clearly established

at the time of the challenged conduct.” Reichle v. Howards, 566 U.S. 658, 664 (2012).

Thus, qualified immunity “shields from liability police officers ‘who act in ways they

reasonably believe to be lawful.’” Jewett v. Anders, 521 F.3d 818, 822 (7th Cir. 2008)

(quoting Anderson v. Creighton, 483 U.S. 635, 641 (1987)). The inquiry has two parts:

(1) whether a defendant violated a constitutional right and (2) whether the right was

clearly established at the time of the violation. Betker v. Gomez, 692 F.3d 854, 860 (7th

Cir. 2012) (citing McComas v. Brickley, 673 F.3d 722, 725 (7th Cir. 2012)). These

questions may be addressed in either order. Id. (citing McComas, 673 F.3d at 725).

       “If a defendant asserts that [he or] she is entitled to qualified immunity, the

plaintiff bears the burden of defeating the immunity claim.” Archer v. Chisholm, 191 F.

Supp. 3d 932, 942 (E.D. Wis. 2016) (citing Betker, 692 F.3d at 860). A plaintiff can

                                              20
show that a law is clearly established and defeat qualified immunity “either by

identifying a closely analogous case or by persuading the court that the conduct is so

egregious and unreasonable that, notwithstanding the lack of an analogous decision, no

reasonable officer could have thought he [or she] was acting lawfully.” Abbott v.

Sangamon Cty., 705 F.3d 706, 723–24 (7th Cir. 2013).

       We address Plaintiff’s claims in turn below.

              2.     Unlawful Seizure and False Arrest

       The Fourth Amendment protects “[t]he right of the people to be secure in their

persons … and effects, against unreasonable searches and seizures[.]” U.S. CONST.

amend. IV. The touchstone of the Fourth Amendment is reasonableness under all the

circumstances, Brigham v. City v. Stuart, 547 U.S. 398, 403 (2006), a standard which

“balances the nature and quality of the intrusion on personal security against the

importance of the governmental interests alleged to justify the intrusion.” United States

v. Hensley, 469 U.S. 221, 228 (1985) (citations omitted).

       For the purposes of analyzing Fourth Amendment seizures, there are three types of

police-citizen interactions. United States v. Johnson, 910 F.2d 1506, 1508 (7th Cir.

1990) (citing United States v. Black, 675 F.2d 129, 133 (7th Cir. 1982)). Within this

framework, progressively deeper intrusions into privacy require progressively weightier

justifications. See id. Consensual encounters, over which police exercise no control and

which are therefore not Fourth Amendment seizures at all, require no particularized

suspicion. Id. Investigatory stops, or Terry stops, which are limited to brief, nonintrusive

detentions, require reasonable suspicion of criminality supported by specific, articulable

                                            21
facts. Id. Full arrests, subjecting the arrestee to a litany of intrusions, see Utah v. Streiff,

136 S. Ct. 2056, 2070 (2016) (Sotomayor, J., dissenting), require probable cause to

believe the person is committing or has committed a crime. Johnson, 910 F.2d at 1508.

       The proper preliminary characterization of each police-citizen encounter is thus

critical because it defines the quantum of suspicion necessary to justify police conduct at

a particular moment. United States v. Vega, 72 F.3d 507, 515 (7th Cir. 1995).

Nonseizures may ripen into seizures, see Abbott v. Sangamon County, 705 F.3d 706,

719–20 (7th Cir. 2013), and Terry stops may ripen into arrests, see Matz v. Klotka, 769

F.3d 517, 524–25 (7th Cir. 2014), so long as the seizure is supported by a sufficient

quantum of suspicion. Because such sufficiency is tested by viewing “the facts and

circumstances within [a police officer’s] knowledge” “at the moment the decision [to

seize] was made,” disregarding later acquired information, Qian v. Kautz, 168 F.3d 949,

953–54 (7th Cir. 1999), it is also critical to determine when in the timeline of events a

particular characterization attaches.

       A defendant is entitled to qualified immunity in this context if a reasonable officer

could have believed that “arguable” reasonable suspicion (for a Terry stop) or probable

cause (for an arrest) existed to detain the plaintiff. See Huff v. Reichert, 744 F.3d 999,

1007 (7th Cir. 2014); (“Due to qualified immunity’s protection, an officer needs only

‘arguable’ probable cause.”); Minett v. Overwachter, ___ F. Supp. 3d ___, 2020 WL

224342, at *5 (W.D. Wis. Jan. 15, 2020) (“[D]efendant is entitled to qualified immunity

if a reasonable officer could have believed that ‘arguable’ reasonable suspicion or

probable cause existed to detain plaintiff.”); Rouei v. Vill. of Skokie, 61 F. Supp. 3d 765,

                                               22
778 (N.D. Ill. 2014) (“[Q]ualified immunity exists in a false arrest case where there is

‘arguable’ probable cause, … and thus it likely exists in a false Terry stop case where

there is ‘arguable’ reasonable suspicion.”). Arguable reasonable suspicion and probable

cause are established “when a reasonable officer ‘in the same circumstances and …

possessing the same knowledge as the officer in question could have reasonably believed

that [reasonable suspicion or] probable cause existed in light of well-established law.’”

Huff, 744 F.3d at 1007 (quoting Humphrey v. Staszak, 148 F.3d 719, 725 (7th Cir. 1998)).

       Our task in addressing Plaintiff’s Fourth Amendment unlawful seizure and false

arrest claims here is made more difficult given that the parties have failed to clearly apply

the above outlined framework to the facts at issue “and consequently (have) not (been)

scrupulous in identifying precisely … to what degree [Mr. Tyson] was seized.”

Ballheimer v. Batts, No. 1:17-cv-01393-SEB-DLP, 2019 WL 1243061, at *6 (S.D. Ind.

Mar. 18, 2019). As a result, it has been difficult for us to pinpoint “who says that [Mr.

Tyson] was subject to what seizure at what time supported (or not) by what quantum of

suspicion.” Id. at *7. Our analysis is hampered by Defendants’ confusing references to

the probable cause and reasonable suspicion standards and Plaintiff’s reliance only on

probable cause without citing to even a single case in the argument section of her brief.

The Officers appear to argue that they are entitled to qualified immunity on Plaintiff’s

unlawful seizure and false arrest claims because there was arguable probable cause to

arrest Mr. Tyson at the time they stopped the vehicle or at least reasonable suspicion for

the initial stop of the vehicle, and once Mr. Tyson refused to exit the vehicle, they had

probable cause to arrest him for numerous offenses, including resisting law enforcement.

                                             23
       We thus shall begin our analysis with a discussion of the lawfulness of the initial

stop of the Tysons’ vehicle. An automobile stop “is subject to the constitutional

imperative that it not be ‘unreasonable’ under the circumstances. Whren v. United States,

517 U.S. 806, 810 (1996). Defendants bear the burden of demonstrating the legal and

factual justification for a warrantless stop by a preponderance of the evidence. United

States v. Watson, 900 F.3d 892, 895 (7th Cir. 2018). A warrantless traffic stop is justified

if police have probable cause to believe that the driver has committed “even a minor

traffic offense.” United States v. Garcia-Garcia, 633 F.3d 608, 612 (7th Cir. 2011). The

Fourth Amendment also permits law enforcement to conduct brief investigatory stops of

vehicles based on a reasonable suspicion of criminal activity. Navarette v. California,

572 U.S. 393, 396–97 (2014) (citing United States v. Cortez, 449 U.S. 411, 417–18

(1981); Terry v. Ohio, 392 U.S. 1, 21–22, 30 (1968)). “Reasonable suspicion amounts to

something less than probable cause but more than a hunch.” United States v. Baskin, 401

F.3d 788, 791 (7th Cir. 2005). The reasonableness of a stop depends on “both the content

of the information possessed by police and its degree of reliability.” Navarette, 572 U.S.

at 397 (quoting Alabama v. White, 496 U.S. 325, 330 (1990)).

       Officers Nunez, Rapier, Keehn, and Wroblewski argue that they had probable

cause to stop the white Oldsmobile because Mr. Tyson had committed a traffic violation

by failing to properly signal before turning into the Marathon gas station. If unrebutted,

evidence of such a traffic violation would justify the warrantless stop of the vehicle. See

United States v. Smith, 80 F.3d 215, 219 (7th Cir. 1996) (officer had probable cause to

stop vehicle that had been straddling lines and failed to signal before turning). Here,

                                             24
however, Mrs. Tyson was adamant in her deposition that she “know[s]” Mr. Tyson used

his turn signal. Tyson Dep. at 47. The only evidence in the record on this point is the

parties’ dueling deposition testimony, the resolution of which is outside the court’s

purview on summary judgment because it necessarily would require a determination as to

the credibility of the witnesses or otherwise entail the weighing the conflicting testimony.

Because the only evidence presented on this issue is the Officers’ word against Mrs.

Tyson’s, there exists a genuine issue of material fact as to whether the Officers did in fact

observe a traffic violation before stopping the white Oldsmobile.

       We find that the initial stop of the vehicle was, however, supported by reasonable

suspicion and thus lawful. At the time of the stop of the Tysons’ vehicle on July 25,

2016, Officer Nunez had knowledge that, a few days earlier, on July 21, 2016, a theft

from a vehicle had been reported at 8640 Michigan Road. Based on the details gleaned

from the complainant as well as his personal review of the complainant’s cellphone video

of the incident, Officer Nunez learned that two black men, one carrying a firearm, exited

a white Oldsmobile with license plate LE5369, broke the window of a vehicle parked in

the Steak ‘n Shake parking lot, and stole what Officer Nunez testified appeared to be a

firearm.

       A few days later, on July 25, 2016, while patrolling the area near 86th Street and

Michigan Road in Indianapolis, Officer Nunez observed a similar white Oldsmobile

traveling southbound on Michigan Road. He was able to see the driver inside, a black

male, and confirm that the vehicle’s license plate matched that of the vehicle involved in

the July 21 theft. Officer Nunez communicated this information to Officer Rapier as well

                                             25
as over the police radio. Officers Keehn and Wroblewski heard the police radio report

and responded to Officer Nunez’s request for backup. The Officers then effectuated the

stop after the white Oldsmobile pulled into the Marathon gas station.

       Here, the information possessed by the Officers was sufficiently credible and

detailed to provide reasonable suspicion to make an investigatory stop of the white

Oldsmobile. With regard to the reliability of the complainant’s theft report, Officer

Nunez testified that the complainant was known to him and had been “helpful” to police

in the past. Additionally, the cellphone video taken by the complainant which Officer

Nunez reviewed corroborated the complainant’s report, further buttressing its reliability.

Officer Nunez observed the white Oldsmobile in a location within close proximity to the

place the theft had occurred a few days earlier. The vehicle Officer Nunez saw matched

not only the description of the color and model of the suspect vehicle, but also the license

plate number.

       These facts, particularly the highly particularized description of the automobile,

the proximity of the white Oldsmobile to the location of the reported break-in and theft

involving a firearm, and Officer Nunez’s having observed the driver of the vehicle, a

black male, were sufficient to render the driver the legitimate subject of an investigation.

Accordingly, Officer Nunez had reasonable suspicion to justify an investigatory stop of

the white Oldsmobile on July 25, 2016. 6 All other officers who heard Officer Nunez’s



6
  Plaintiff argues that the facts viewed in the light most favorable to her do not support the
assertion that Mr. Tyson was a suspect in the July 21 theft because he had been questioned and
searched the day before and no weapons were found nor was he ticketed or arrested. However,
                                              26
report, either personally or over the police radio, including Defendants Rapier, Keehn,

and Wroblewski, likewise had reasonable suspicion for an investigatory stop based on the

officers’ “collective knowledge.” United States v. Nafzger, 974 F.2d 906, 910 (7th Cir.

1992) (“[An] officer involved in the stop need not personally be aware of all of the

‘specific and articulable’ facts justifying the intrusion, however; it is sufficient that a law

enforcement officer who is aware of such facts relay his or her reasonable suspicion to

the officer effecting the stop, who may then rely on it.”); see also United States v.

Hensley, 469 U.S. 221, 232–33 (1985). On this basis, we hold that the Officers had

reasonable suspicion to stop the white Oldsmobile in order to get a closer look at the

driver and confirm or dispel the Officers’ suspicions of his involvement in the July 21

theft.

         The Officers claim that, based on the totality of the circumstances, they also had

probable cause at this point to arrest Mr. Tyson, or, at least, that they could have

reasonably believed they had probable cause in light of clearly established law and thus

are entitled to summary judgment on Plaintiff’s false arrest claim. 7 “[A]n officer may


even assuming that search occurred, there is no evidence that any of the individual defendants
was involved with or otherwise aware of that search.
7
  It is not clear to us that the investigatory stop immediately ripened into a full arrest requiring
probable cause as the police are entitled to order the occupants to exit the vehicle as part of a
lawful investigatory stop, and, depending on whether the circumstances give rise to a justifiable
fear for personal safety as well as the occupant’s own actions in resisting law enforcement, the
police may also use some level of force to effectuate the investigatory stop and even to remove a
non-cooperating occupant from the vehicle without converting the encounter into a full arrest.
See, e.g., United States v. Johnson, 170 F.3d 708, 716 (7th Cir. 1999) (“[T]he police may order
the driver out of [his] car after a lawful vehicle stop even in the absence of reasonable suspicion
that the driver is armed.”); United States v. Serna-Barreto, 842 F.2d 965, 968 (7th Cir. 1988)
(holding that officers’ drawing guns did not automatically escalate investigatory stop into an
arrest where officers’ safety required such a measure); Smith v. Ball State Univ., 295 F.3d 763,
                                                 27
make a warrantless arrest consistent with the Fourth Amendment if there is ‘probable

cause to believe that a crime has been committed.’” United States v. Daniels, 803 F.3d

335, 354 (7th Cir. 2015) (quoting Washington v. Haupert, 481 F.3d 543, 547 (7th Cir.

2007)). “Police officers possess probable cause to arrest when ‘the facts and

circumstances within their knowledge and of which they have reasonably trustworthy

information are sufficient to warrant a prudent person in believing that the suspect had

committed an offense.’” Williams v. Rodriguez, 509 F.3d 392, 398 (7th Cir. 2007)

(quoting Mustafa v. City of Chicago, 442 F.3d 544, 547 (7th Cir. 2006)). “Probable

cause does not require an actual showing of criminal activity, or even that the existence

of criminal activity is more likely true than not; instead, probable cause merely requires

that a probability or substantial chance of criminal activity exists.” United States v.

Howard, 883 F.3d 703, 707 (7th Cir. 2018) (quotation marks and citations omitted).

       As discussed above, the facts known to the officers establish that Mr. Tyson, a

black male who bore a fair resemblance to the complainant’s description of the weight

and height of one of the two suspects in the alleged firearm theft, was found operating a

vehicle in close proximity to the location of the crime whose description and license plate

were an exact match to those provided by a reliable eyewitness and confirmed by video

evidence. The Seventh Circuit has upheld probable cause findings on similar facts when




769 (7th Cir. 2002) (holding that the officers’ “decision to [forcibly] remove Smith from his
vehicle was a constitutionally permissible action pursuant to a legitimate investigatory stop under
Terry”). However, we shall proceed no further with this analysis as Defendants have not
developed this argument and we are under no obligation to construct the parties’ arguments for
them.
                                                28
the arrest of the suspect occurred within minutes or hours of the crime. See, e.g.,

Maniscalco v. Simon, 712 F.3d 1139, 1144 (7th Cir. 2013) (finding probable cause to

arrest for disorderly conduct that had “just” occurred where the suspect’s car, license

plate, and physical appearance matched the victim’s report); United States v. Tilmon, 19

F.3d 1221, 1228 (7th Cir. 1994) (finding probable cause to arrest where the suspect’s

physical appearance, albeit in different clothing, and “distinctively marked car” matched

the reported suspect in a bank robbery committed two hours earlier). The facts here are

to a certain extent distinguishable from these cases, given that the timing of the stop of

the white Oldsmobile was more attenuated, occurring as it did four days later, rather than

within a matter of minutes or hours after the suspected firearm theft. However, even if

arguably this greater time span was sufficient to negate probable cause, Plaintiff has

failed to overcome the Officers’ qualified immunity defense. That defense entitles them

to summary judgment on Plaintiff’s unreasonable seizure and false arrest claims.

       Qualified immunity is available to protect the Officers from liability unless it can

be shown by Plaintiff that the Officers violated a clearly established right, based on

closely analogous cases illustrating that the Officers’ conduct was unlawful or that the

violation was so obvious that reasonable officers would have known that their actions

were unconstitutional. See, e.g., McGreal v. Ostrov, 368 F.3d 657, 683 (7th Cir. 2004).

No one disputes that it was clearly established by July 2016 that a warrantless arrest

without probable cause is unconstitutional. However, Plaintiff has failed to point to any

closely analogous cases (indeed, Plaintiff has not cited any case law at all) illustrating

that the Officers should have known, based on the totality of the circumstances, that they

                                              29
did not have probable cause at the time they stopped the white Oldsmobile to believe that

the vehicle and its driver had been involved in the commission of a crime, to wit, the

suspected firearm theft. 8 Nor has Plaintiff provided any basis for our concluding that the

purported Fourth Amendment violation was so patent that it would have been obvious to

any reasonable officer. Accordingly, the Officers are entitled to summary judgment on

Plaintiff’s unreasonable seizure and false arrest claims.

       B.      Excessive Force

       Plaintiff next claims that Officers Nunez, Rapier, Keehn, and Wroblewski violated

Mr. Tyson’s Fourth Amendment right to be free from excessive force when they

approached the vehicle in which he was seated behind the steering wheel with their guns

drawn, broke the driver-side window after he refused to exit the vehicle, and shot him

with pepper balls after he had surrendered. (Whether he had actually surrendered at this

point is a fact in dispute, though video evidence undermines any claim that Mr. Tyson

had in fact surrendered.) An excessive force claim is reviewed under a Fourth


8
  Plaintiff focuses her response on the contention that the police created “post-mortem probable
cause” by adding Mr. Tyson as a suspect in the July 21 theft on July 26, 2016, the day after he
was killed in the police action shooting and that multiple inconsistencies between the
complainant’s and the victim’s stories in the July 21 police report belie the Officers’ contention
that they had reasonable suspicion and/or probable cause to justify the July 25 traffic stop.
However, the reasonable suspicion and probable cause inquiries are “limited to what the
officer[s] knew at the time of the arrest and not what has been gained from hindsight.” Harney v.
City of Chicago, 702 F.3d 916, 922 (7th Cir. 2012) (citing Mucha v. Vill. of Oak Brook, 650 F.3d
1053, 1057 (7th Cir. 2011)). The undisputed evidence here is that the only information the
Officers had when they pulled over Mr. Tyson on July 25, 2016 was the information that Officer
Nunez gleaned from the complainant’s report and his review of the cellphone video from the
July 21 theft, information which he then communicated to Officers Rapier, Keehn, and
Wroblewski. Accordingly, we rely only on these facts in determining whether the Officers had
probable cause at the time of the traffic stop. The fact that Mr. Tyson was subsequently added as
a suspect following his death does not affect this analysis.
                                               30
Amendment “reasonableness standard.” Padula v. Leimbach, 656 F.3d 595, 602–03 (7th

Cir. 2011). The pertinent inquiry in the context of an excessive force claim is “whether,

in light of the facts and circumstances that confronted the officer (and not 20/20

hindsight), the officer behaved in an objectively reasonable manner.” Id. at 602 (citation

and quotation marks omitted).

       An officer’s use of force is considered unreasonable only if “judging from the

totality of the circumstances at the time of the arrest, the officer used greater force than

was reasonably necessary to make the arrest.” Gonzalez v. City of Elgin, 578 F.3d 526,

539 (7th Cir. 2009) (quotation marks and citation omitted). In making this determination,

the court “looks to whether the force used … was excessive in relation to the danger he

posed—to the community or to the arresting officers—if left unattended.” Estate of

Escobedo v. Bender, 600 F.3d 770, 780 (7th Cir. 2010). Factors to consider include “the

specific circumstances of the arrest, including ‘the severity of the crime at issue, whether

the suspect poses an immediate threat to the safety of the officers or others, and whether

[the suspect] is actively resisting arrest or attempting to evade arrest by flight.’” Cyrus v.

Town of Mukwonago, 624 F.3d 856 (7th Cir. 2010) (quoting Graham v. Connor, 490 U.S.

386, 396 (1989)).

       Plaintiff again has failed to put forth any developed argument to support the

conclusion that under clearly established law, reasonable officers should have known that

in immediately drawing their weapons and later breaking the car window in an effort to

effect Mr. Tyson’s seizure after he refused to comply with the Officers’ lawful order to

exit the vehicle constituted unconstitutional uses of force. Not only has Plaintiff failed to

                                              31
cite any factually analogous cases establishing that such uses of force are unlawful, the

case law actually supports the opposite conclusion.

       It is well-settled under Seventh Circuit law that “[w]here the suspect is thought to

be armed, or even when he is thought to be involved in criminal activity in which the use

of weapons is a commonplace, police may protect themselves by displaying their

weapons.” United States v. Lechuga, 925 F.2d 1035, 1040 (7th Cir. 1991). Based on the

facts described above, it was reasonable for the Officers to believe that an occupant in the

white Oldsmobile might have a firearm. Although the stop occurred in daylight, the

vehicle had darkly tinted windows which Mr. Tyson refused to open more than a crack

and which made it difficult for the Officers to see inside the car. Moreover, the stop was

made at a gas station being frequented by members of the public. The circumstances of

the original theft as known to the Officers included the use or possession or theft of a

firearm. One officer observed Mr. Tyson to drop his hands into his lap at one point in a

suspicious, furtive manner. In these circumstances, it was not an unreasonable display of

force for the Officers to have drawn their guns to protect themselves as well as the

customers who were at the gas station at the time of the stop, given their belief that Mr.

Tyson could be armed.

       Given Mr. Tyson’s failure to comply with the Officers’ lawful orders to exit the

vehicle, Officer Wroblewski’s and Officer Keehn’s actions in breaking the driver-side

window were also not in contravention of clearly established constitutional principles. If

there is “a reasonable and objective basis that will justify an investigative detention [or

arrest], the officer may use reasonable force to effect the detention.” United States v.

                                             32
Denney, 771 F.2d 318, 321 (7th Cir. 1985). Such a reasonable and objective basis existed

here. Plaintiff contends that Mr. Tyson had surrendered at that point, was not actively

resisting arrest, and thus, there was no need to take steps to remove him from the vehicle.

However, what actually occurred was captured on cellphone video and that evidence of

the encounter does not support this characterization of Mr. Tyson’s conduct. In addition

to refusing to exit the vehicle, Mr. Tyson can be heard screaming and cursing at the

Officers, repeatedly ordering them away from his car, and, at one point, yelling, “Bitch!

Put your gun up!” Dkt. 43-11 at 00:26–00:28.

       Under these circumstances, Mr. Tyson’s “unresponsiveness did not neutralize the

safety threat, but rather exacerbated it by adding an element of unpredictability.” Smith

v. Ball State Univ., 295 F.3d 763, 769 (7th Cir. 2002) (holding that the forcible removal

of the occupant from a vehicle during an investigatory stop was reasonable). This is

particularly true given that the darkly tinted windows made it difficult to see inside the

vehicle. The Officers did not know whether Mr. Tyson was armed but had reason to

believe he was recently involved in a theft involving a firearm. Officer Keehn’s and

Officer Wroblewski’s actions in breaking the window were therefore not obviously

unreasonable in that they were taken both to effect the detention of Mr. Tyson as well as

to ensure officer safety, given his noncompliance with their orders to exit the vehicle.

See Burdette v. Foote, No. 1:19-CV-532-WCL-SLC, 2020 WL 419394, at *2 (N.D. Ind.

Jan. 24, 2020) (holding that it was reasonable for officers to break window of vehicle to

effect arrest after the occupant refused orders to exit the vehicle). Accordingly, the



                                             33
Officers are entitled to summary judgment on Plaintiff’s excessive force claim for having

drawn their guns and broken the driver-side window during the stop of the vehicle.

       Whether Officer Wroblewski’s use of the pepper ball gun after Mr. Tyson failed to

comply with orders to exit the vehicle was a reasonable use of force is a closer question.

Defendants claim that Officer Wroblewski’s actions were reasonable because at the time

that he shot the first three pepper balls into the vehicle, he had probable cause to believe

that Mr. Tyson was resisting law enforcement as well as reason to believe that he could

be armed, and quick action was necessary given Mr. Tyson’s erratic behavior which was

escalating the unpredictability and thus the potential danger of the situation. 9 Even if

such a use of force were unreasonable, Defendants argue that Officer Wroblewski is

entitled to qualified immunity because it was not clearly established by July 2016 that use

of a pepper ball gun to gain compliance from an uncooperative individual was violative

of the Fourth Amendment.

       Plaintiff rejoins that, under the totality of the circumstances, the force used by

Officer Wroblewski was plainly excessive, pointing to the following facts: at the time

Officer Wroblewski shot the initial three pepper balls at Mr. Tyson, no more than a few

minutes had passed since Mr. Tyson had first been given the order to exit the vehicle, Mr.



9
  Officer Wroblewski avers that he also had probable cause to believe the Mr. Tyson “had fired
shots in an incident that involved the robbery of a gun days earlier” and therefore “had probable
cause to believe [Mr. Tyson] committed a felony involving the threat of serious bodily injury.”
Wroblewski Aff. ¶ 23. However, at the time he used the pepper ball gun, Officer Wroblewski
knew only what Officer Nunez had shared about the July 21 theft over the police radio, which
was that the white Oldsmobile was suspected of having been involved in the theft of a firearm
from a vehicle. Officer Nunez did not report that a robbery had occurred or that shots had been
fired during the incident as he was unaware of that information until after July 25.
                                                34
Tyson had surrendered at that point, so there was no immediate threat to the officers, the

use of the pepper ball gun—which is normally used for purposes of crowd control and

dangerous animals—contravened the IMPD’s policies regarding the use of “control

devices” and the proper response to “barricaded subjects,” and Officer Wroblewski was

aware that his supervisor was en route to the scene but failed to wait for his arrival or

consult him before deploying the weapon.

       While we agree that the interval between when Mr. Tyson was first ordered out of

the vehicle and Officer Wroblewski deployed the pepper ball gun in an attempt to secure

Mr. Tyson’s compliance with the Officers’ orders was quite brief, to wit, no more than

four minutes, that fact alone is not determinative of the reasonableness of the action

under the circumstances. By the time Officer Wroblewski deployed the pepper ball gun,

the Officers had repeatedly ordered Mr. Tyson to exit the car and Mr. Tyson continued no

to comply. After Officer Keehn broke the driver-side window in an attempt to remove

Mr. Tyson from the vehicle, Officer Wroblewski observed Mr. Tyson actively resisting

Officer Keehn’s attempts to effect his seizure. As summarized above, the cellphone

video footage also contradicts Plaintiff’s claim that Mr. Tyson had by that point

surrendered, showing him screaming and cursing at the Officers and yelling for one of

the officers to raise a weapon. Under these circumstances and given the rapidly

escalating tensions, a reasonable officer in Officer Wroblewski’s position could have

reasonably believed under then-clearly established law that the deployment of non-lethal

pepper balls to gain the compliance of an individual there was probable cause to believe

was involved in a firearm theft and could potentially be armed, who was ignoring lawful

                                             35
orders and actively resisting law enforcement’s efforts to seize him, was a reasonable use

of force. Cf. Smith v. Vill. of Hazel Crest, No. 11 C 2945, 2013 WL 182814, at *4 (N.D.

Ill. Jan. 17, 2013) (finding that the use of a pepper ball launcher to secure compliance

from an individual who had barricaded himself in his bedroom, failed to comply with the

officers’ orders, and was known to be violent and suicidal was a reasonable use of force).

       As the Seventh Circuit has recognized, “It is easy in retrospect to say that officers

should have waited, or should have used some other maneuver … but the fourth

amendment does not require second guessing if a reasonable officer making decisions

under uncertainty and the press of time would have perceived a need to act.” Bell v.

Irwin, 321 F.3d 637, 640 (7th Cir. 2003); see also Graham, 490 U.S. at 397 (“The

calculus of reasonableness must embody allowance for the fact that police officers are

often forced to make split-second judgments—in circumstances that are tense, uncertain,

and rapidly evolving—about the amount of force that is necessary in a particular

situation.”). Here, given the escalating tensions as corroborated by the cellphone video, a

reasonable officer in Officer Wroblewski’s position could have believed in that moment

that the risks of intervention with non-lethal force were less than the risks of doing

nothing. Under the circumstances, a reasonable officer could have also reasonably

concluded, as Officer Wroblewski did, that lesser uses of force, including physically

removing Mr. Tyson from the car or the use of pepper spray, would be both less effective

at securing compliance and more dangerous for the Officers, given that Mr. Tyson had

demonstrated his willingness to interfere with law enforcement’s efforts when Officer

Keehn was within his reach. It was therefore reasonable for Officer Wroblewski to

                                             36
believe that the pepper ball gun, which would allow the Officers to stand at a safe

distance but still incapacitate Mr. Tyson with effects similar to pepper spray, would

provide the Officers the best opportunity to either force Mr. Tyson’s surrender or

apprehend him with a minimal risk of harm. 10

       No reasonable jury could find that Officer Wroblewski’s continued use of the

pepper ball gun once Mr. Tyson began driving away from the gas station constituted

excessive force. At that point, Mr. Tyson was not only fleeing the scene, but was also

operating his vehicle in a manner that endangered pedestrians and other drivers. As the

Seventh Circuit has recognized, “an automobile may be used as a deadly weapon.” Scott

v. Edinburg, 346 F.3d 752, 757 (7th Cir. 2003). Under such circumstances, it was

undoubtedly reasonable for Officer Wroblewski to use non-lethal force in an attempt to

incapacitate Mr. Tyson.

       In sum, Plaintiff has not carried her burden to identify a “closely analogous case

that established a right to be free from the type of force the police officers used on [Mr.

Tyson] or [shown] that the force was so plainly excessive that, as an objective matter, the

police officers would have been on notice that they were violating the Fourth

Amendment.” Findlay v. Lendermon, 722 F.3d 895, 899 (7th Cir. 2013) (citation and

quotation marks omitted). In her efforts to overcome Officer Wroblewski’s qualified

immunity defense, she focuses exclusively on the fact that his actions in deploying the

pepper ball gun contravened the IMPD’s polices on the use of “control devices” and


10
  We of course recognize that, while the debilitating effects are similar, the pepper ball gun,
being an impact weapon, clearly involves a greater use of force than pepper spray.
                                                37
“barricaded subjects.” However, the Seventh Circuit “has consistently held that ‘42

U.S.C. § 1983 protects plaintiffs from constitutional violations, not violations of …

departmental regulations and police practices.” Thompson v. City of Chicago, 472 F.3d

444, 454 (7th Cir. 2006) (quoting Scott, 346 F.3d at 760). While the IMPD’s policies are

not completely irrelevant to our analysis, they are not determinative of the Fourth

Amendment reasonableness inquiry here. Seventh Circuit law is clear that qualified

immunity “protects all but the plainly incompetent and those who knowingly violate the

law.” Chelios v. Heavener, 520 F.3d 678, 691 (7th Cir. 2008) (citation and quotation

marks omitted). Neither of these things can be said about Officer Wroblewski’s

deployment of the pepper ball gun under the circumstances he faced on July 25, 2016,

and he is therefore entitled to qualified immunity.

       For these reasons, Plaintiff’s excessive force claim against the Officers cannot

survive summary judgment.

III.   State Law Claims and the Indiana Tort Claims Act

       Plaintiff’s amended complaint asserts Indiana state law claims for unreasonable

seizure, excessive force/battery, and wrongful death against the individual officers and

the City. Specifically, Plaintiff alleges that Mr. Tyson’s death was “a natural, probable,

and foreseeable result of the battery, unreasonable seizure, and/or excessive force” by the

Officers, acting as agents for the City and other IMPD officers.

       Because “Indiana’s excessive force standard effectively parallels the federal

standard,” Fidler v. City of Indianapolis, 428 F. Supp. 2d 857, 866 (S.D. Ind. 2006),

given our conclusion that the Officers acted reasonably under the Fourth Amendment and

                                             38
did not use excessive force against Mr. Tyson, Defendants are entitled to summary

judgment on Plaintiff’s battery claim. See Estate of Williams v. Ind. State Police, 26 F.

Supp. 3d 824, 864 (S.D. Ind. 2014) (“Plaintiffs rightly recognize that their battery claim

rises or falls with their § 1983 excessive force claims: the issue is whether the officers

used unreasonable force. If so, they are liable for battery. If not, they are not liable.”)

(quotation marks omitted). Likewise, because we have found, for the reasons detailed

above, that the Officers did not falsely arrest Mr. Tyson, Plaintiff’s state law

unreasonable seizure claim fails.

        Plaintiff’s wrongful death claim is based on the theory that Mr. Tyson’s death was

the foreseeable result of the Officers’ unreasonable seizure, use of excessive force, and

battery. Indiana’s wrongful death statute permits the recovery of damages for an

individual’s death ‘[w]hen the death … is caused by the wrongful act or omission of

another.” Id. at 863 (quoting IND. CODE § 34-23-1-1). The evidence in this case does not

support Plaintiff’s theory of liability. As we have held, the Officers acted reasonably

under the Fourth Amendment in seizing Mr. Tyson and did not use excessive force

against him. Following the Officers’ lawful interactions with Mr. Tyson, he took

deliberate action in fleeing the gas station, leading IMPD officers on a high-speed chase

throughout the City, all while shooting at several of the officers, injuring one and

disabling the vehicle of another. 11 The undisputed evidence is that it was this conduct


11
   Plaintiff claims that there is a genuine issue of material fact regarding whether Mr. Tyson was
in possession of a firearm that day, based on her own testimony and the testimony of Mrs. Tyson
that they had never known him to own a gun as well as the Officers’ testimony that they did not
see Mr. Tyson with a firearm during the Officers’ interaction with him at the gas station, and the
                                                39
that led to the constitutionally reasonable 12 use of deadly force against Mr. Tyson, not

any unlawful seizure or excessive use of force by the Officers. Accordingly, Defendants

are entitled to summary judgment on Plaintiff’s wrongful death claim.

IV.    Conclusion

       For these reasons, Plaintiff’s Motion for Leave to File Surreply [Dkt. 67] is

GRANTED, Defendants’ Motion for Summary Judgment [Dkt. 41] is GRANTED, and

Defendants’ Motion to Exclude Expert Testimony [Dkt. 55] is DENIED AS MOOT.

Final judgment shall issue accordingly.

       IT IS SO ORDERED.



              3/31/2020
Date: ________________________                       _______________________________
                                                      SARAH EVANS BARKER, JUDGE
                                                      United States District Court
                                                      Southern District of Indiana




fact that no firearm was included on the police report following the police action shooting.
However, Mrs. Tyson conceded that Mr. Tyson would not have told her if he had a firearm and
there is ample evidence in the record establishing that he not only possessed, but used, a firearm
on July 25, 2016, including the multiple minutes of police radio traffic where officers reported
being shot at and hit by Mr. Tyson during the high-speed chase, documented evidence of bullet
holes in various police cars, and Officer Nunez’s gunshot wounds. Given this overwhelming
evidence, we find that no reasonable fact finder could conclude that Mr. Tyson did not possess a
gun on July 25, 2016.
12
   Plaintiff has not sued any of the individual officers who used deadly force against Mr. Tyson.
                                                40
Distribution:


Faith Elizabeth Alvarez
LEE COSSEL & CROWLEY LLP
falvarez@nleelaw.com

Traci Marie Cosby
OFFICE OF CORPORATION COUNSEL
Traci.Cosby@indy.gov

Nathaniel Lee
LEE COSSEL & CROWLEY LLP
nlee@nleelaw.com

John Michael Lowery
LEE BURNS COSSELL & KUEHN
jlowery@nleelaw.com

Andrew J. Upchurch
OFFICE OF CORPORATION COUNSEL
andrew.upchurch@indy.gov




                                41
